—In an adoption proceeding pursuant to Domestic Relations Law article 7, the petitioner appeals from an order of the Surrogate’s Court, Kings County (Bloom, S.), dated June 9, 1994, which denied the petition and dismissed the proceeding.
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is granted, and the matter is remitted to the Surrogate’s Court, Kings County, for further proceedings.
The child Christine G. was born on April 12, 1993. The birth mother was Leah G. At the time of the birth, the petitioner and Leah G. had been living together in a monogamous lesbian relationship for three years. Both made a decision to raise the child together. At all times, both the petitioner and Leah understood that although Leah would be the birth mother, the petitioner would be equally responsible for the nurturing and support, both emotional and financial, of the child. Approximately four months after the child’s birth the petitioner filed a petition in the Surrogate’s Court, Kings County, for certification as a qualified adoptive parent. The Surrogate’s Court denied the petition, and the petitioner appealed.
Based on the Court of Appeals’ decision in Matter of Dana *541(86 NY2d 651), the order is reversed, the petition is granted, and the matter is remitted to the Surrogate’s Court, Kings County for further proceedings. Mangano, P. J., Miller, Santucci and Hart, JJ., concur.